Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search TOUSSAINT et al. (US 20160370568 A1) (hereinafter TOUSSAINT) [cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “to localize evanescent infrared light to sub-100 nanometer distances from the plasmonic metasurface of the optical fiber such that the localized evanescent infrared light penetrates only a membrane portion of a cell held against the second end, wherein the second end is configured to receive reflected light reflected from the membrane portion the cell, the reflected light including spectroscopic information indicative of whether the cell is noncancerous or cancerous” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “to localize evanescent infrared light to sub-100 nanometer distances from the plasmonic metasurface; bringing the plasmonic metasurface into contact with a cell; transmitting infrared light through the optical fiber, such that the localized evanescent infrared light penetrates only the membrane portion of the cell; and receiving from the second end reflected light reflected from only a membrane portion of the cell, the reflected light including spectroscopic information indicative of whether the cell is noncancerous or cancerous” along with all other limitations of the claim. 

TOUSSAINT et al.  ‘568 only teaches: FIGS. 1A-1D, where the p-BNA structure is designated generally by numeral 100. The p-BNA structure 100 consists of one or more arrays of gold nanoantennas 102 fabricated on a substrate 104 so that a segment 106 (otherwise referred to as a “particle” or as a “pad”—OK?) of each nanoantenna 102 caps a pillar 108. For convenience of description, each nanoantenna 102 of a p-BNA structure 100 may be referred to herein as a p-BNA 102, or, synonymously, as a “nanostructure” 102…¶0075; A novel fabrication technique used to engineer p-BNA arrays in situ with individual gaps 110 (or, where the context warrants, “gap spacings” 110) as small as 5 nm between elements 106 of each nanoantenna 102, is now described with reference to FIGS. 1A-1D and FIG. 2…¶0079.
Claims 2-7 and 9-15 are allowable due to their dependencies. 
The closest references, TOUSSAINT et al. and Pryce et al. (US 8921789) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886